Mr. Justice Yerger
delivered the opinion of the com’t.
In this case Hastings, as payee of a promissory note, brought suit for the use of John O. Pierson against William A. Lake. On the trial the note was offered in evidence, and it appeared that Hastings had indorsed it in full to Reading and Peck, who had indorsed it in blank. The defendant objected to it as evidence, but the note was read to the jury. The defendant then proved that Hastings had indorsed the note in full to Reading and Peck, and delivered it to them for value received; that they indorsed it in blank and delivered it to John O. Pierson, and that Pierson and Reading and Peck are entitled to the proceeds of the note, each being entitled to about one half. He also proved that Hastings had no interest whatever in the note, and claimed no ownership or control over it, and that it had never been in his possession since the delivery of it to Reading and Peck. A judgment was rendered against the defendant.
Can this suit be maintained in the name of Hastings ? This court has repeatedly held, that no party in a court of law can maintain an action in his own name unless he has the legal title in himself. 10 S. & M. 585; 11 Ib. 452; 13 Ib. 43. Indeed, this seems to be a principle of universal recognition, in courts proceeding according to the course of the common law. The proof in this case shows that Hastings has no interest whatever in this note, either legal or equitable; but that the interest at law and in equity is in other parties, and that the legal title to the note is in John O. Pierson. Upon what ground can this court maintain their action ? It is said that justice has been done between the parties, that Lake owes the money to Pierson, and that the judgment recovered in the name of Hastings will inure to his use. But it was well re*496marked by counsel in reply to this suggestion, that a party who seeks justice must pursue it according to the forms and remedies provided by law, otherwise interminable confusion might be produced in administering the law. But in fact, justice cannot be said to be administered unless the law of the land is enforced, for every man has a right to insist upon that in every suit in which his rights are involved; and unless this law is so enforced, injustice is done him. The very question before us, was before the supreme court of Maryland in the case of Bowie, use of Ladd v. Duvall 1 Gill & Johns. 175. The court there held, that where a bill of exchange was indorsed in full, ah the legal interest was transferred to the indorsee, and having the legal interest, he alone was qualified to sue on the bill; that he could not use the name of the' payee for his use, because the payee, having transferred his interest, was not competent to maintain the action. We believe this to be the true rule of law, and think it was not competent, in the case before us, for Pierson to sue in the name of Hastings. It is true, if the note had regularly come back into the hands of Hastings in the course of commercial dealing, he might have struck out the indorsements and sued in his own name as holder of the paper. 1 Gill & Johns. 175; 3 Wheaton, 183. But such was not the case. On the contrary, the note never came back to the hands of Hastings for any purpose, nor did he ever after indorsing it to Reading and Peck have any interest or use in it. The action cannot, therefore, be maintained in his name. In a proceeding begun at law, this court can only regard the legal title; and if that is not in the party who brought the suit, the action cannot be maintained. We are also of opinion, that the defendant had a right to show that Hastings had no interest, and had not the legal title in him under the general issue. By pleading the general issue he only admitted, under our statutes, that he had executed the promissory note sued on, and that the plaintiff was payee, (in which character he sued,) but he did not thereby admit that he owed the money to the plaintiff, or that the legal title was in him when the suit was brought. Let the judgment be reversed, and the cause remanded.